UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2151


JOSEPHAT MUA,

                Plaintiff – Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE'S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01198-PJM)


Submitted:   January 17, 2013             Decided:   February 13, 2013


Before NIEMEYER, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Josephat Mua, Appellant Pro Se. James Edward Fisher, Abbey G.
Hairston, THATCHER LAW FIRM, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Josephat    Mua     seeks   to        appeal       the    district   court’s

order dismissing Count V of his complaint, staying the remainder

of his claims, and administratively closing his case pending

resolution of his state and county administrative proceedings.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                                 The

order    Mua    seeks     to    appeal    is       neither    a    final    order    nor    an

appealable interlocutory or collateral order.                              Accordingly, we

dismiss the appeal for lack of jurisdiction.                            We also deny Mua’s

motion    to    appoint        counsel.        We    dispense       with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                                   DISMISSED




                                               2